DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  it appears that “circuit arrange to” should be “circuit arranged to”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  this claim is dependent on a cancelled claim.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-10, 12, 13, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art does not disclose or suggest “a driver circuit arranged to provide drive signals, the drive signals comprising at least a first drive level, a second drive level, a third drive level and a fourth drive level, wherein the first drive level and the second drive level are for application to the data lines and the third drive level and the fourth drive level are for application to the control line” in combination with the remaining elements of claim 1. The prior art does not disclose or suggest “setting all the electroactive polymer actuators to a non-actuated state using a third drive level wherein the third drive level is provided on the associated control lines; driving all the electroactive polymer actuator actuators towards a first state by providing a first drive level on the associated data lines and a fourth drive level on the associated control lines; and before the electroactive polymer actuators reach the first state driving a portion of the electroactive polymer actuators to a second state by applying a second drive level on the associated data lines” in combination with the remaining elements of claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cordoba Matilla (US 8552846) discloses a drive circuit for an electroactive polymer that includes various switch configurations.
This application is in condition for allowance except for the following formal matters: 
Objections to the claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837